IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 10, 2007

                                       No. 07-30157                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

TYRONE HADLEY

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:05-CR-74-1


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
       Following the district court’s denial of his motion to suppress evidence
discovered pursuant to a traffic stop, Tyrone Hadley, Jr. (“Hadley”) entered a
conditional plea of guilty to being a felon in possession of a firearm in violation
of 18 U.S.C. § 922(g)(1). On appeal, Hadley challenges the denial of his motion
to suppress, arguing that the district court erred in finding that officers had
probable cause to stop his car because its temporary license tag had expired.
Hadley asserts that he was displaying a valid permanent license plate on his car,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30157

not an expired temporary tag, so there was no lawful basis for the stop. For the
following reasons, we AFFIRM the district court’s judgment.
           I. FACTUAL AND PROCEDURAL BACKGROUND
A. The traffic stop
      On November 26, 2004, Baton Rouge Police Department officers Jason
Thompson (“Detective Thompson”) and Brett Busbin (“Detective Busbin”) were
working for a group of apartment complexes that hire off-duty police officers to
patrol their properties. The officers were driving on a highway behind a 2005
Dodge Magnum (the “Magnum”) when the Magnum slowed to turn into the
apartment complex where the officers were going. Detective Thompson testified
that as the Magnum slowed, he saw a temporary license tag bearing an
expiration date of November 15, 2004 in the left side of the rear window of the
Magnum, and he mentioned this to Detective Busbin. Detective Busbin testified
that he looked at the tag and confirmed that it had expired. Detective Thompson
testified that there was no hard, permanent license plate on the car. After the
Magnum turned into the apartment complex and parked, the officers pulled up
behind it and activated their police lights.
      The officers approached the driver’s side of the Magnum to question the
driver, Hadley. Detective Busbin observed Hadley hunched down, apparently
attempting to put something underneath his seat. The officers smelled burnt
marijuana coming from the car. After they ordered the driver and passengers
to exit the vehicle, they observed several bags of marijuana in plain view inside
the car. Hadley stated that the marijuana belonged to him, and the officers
arrested him for marijuana possession and placed him in handcuffs. Detective
Thompson then searched the car and found a firearm under the driver’s seat.
The officers both stated that Hadley was attempting to hide a firearm magazine




                                        2
                                      No. 07-30157

while he was handcuffed, though their accounts differ slightly.1 After Hadley
stated that the firearm also belonged to him, the officers released the Magnum’s
passengers from the scene, and the passengers took the Magnum with them.
Detective Thompson recorded the expiration date of the Magnum’s temporary
tag number in his police report, but he did not record the temporary tag number,
seize the tag, or issue a citation for the expired tag. He testified that he called
in the car’s Vehicle Identification Number (“VIN”) to determine whether the car
was stolen; however, the Baton Rouge Crime Information Unit Activity Log does
not contain a record of the number having been run.
       Hadley’s father, Tyrone Hadley, Sr., testified that on November 27, the
day after the traffic stop, he went to pick up the Magnum at the home of one of
the passengers. He stated that at that time the car had a hard license plate and
not a temporary tag.
B. The history of the Magnum prior to the traffic stop
       At the time of the traffic stop, Hadley was renting the Magnum from
Enterprise Rent-A-Car (“Enterprise”) in Denham Springs, Louisiana, with a
rental contract that began on November 8, 2004. Enterprise had purchased the
Magnum from Community Motors on September 16, 2004, and Community
Motors had issued a temporary tag for the vehicle on the previous day,
September 15. The temporary tag should have been valid for sixty days from
September 15, expiring on November 14. However, Marie Badon, office manager
for Community Motors, testified that the normal practice of the person issuing
temporary tags was to make the expiration date exactly two months from the



       1
        Detective Busbin testified that a magazine came out of Hadley’s pants leg and that
Hadley tried to use his foot to push it underneath the vehicle. Detective Thompson testified
that when Hadley stood up from his seated position behind the car, there was a firearm
magazine on the ground underneath where he had been seated. In his affidavit of probable
cause, Detective Thompson stated that Detective Busbin had observed Hadley take a loaded
firearm magazine out of his pants and discard it under the vehicle.

                                             3
                                       No. 07-30157

date the temporary tag was issued, a practice that would have produced an
expiration date of November 15.
       Paul Stanworth (“Stanworth”), district manager for Enterprise, testified
that the car would have had a temporary tag when it was originally put into
service by Enterprise. On October 27, Enterprise received the hard license plate
for the Magnum, bearing the number A632673, at its administrative office in
New Orleans. Enterprise’s practice is to enter the plate number into the
computer system,2 then send the plate through overnight mail to the branch
office in Denham Springs, where it is normally installed on the car within a day
or two and the temporary tag is shredded. However, at the time the Magnum’s
hard plate would have been received in Denham Springs, the Magnum was being
rented to another customer who did not return it until November 3. Under such
circumstances, the normal procedure is to place the hard plate in the file with
the customer’s contract for later installation. After the car was returned on
November 3, two other customers rented it before Hadley’s contract began on
November 8. Enterprise does not keep records of when hard plates are installed,
but Stanworth testified that he had no reason to doubt that at the time the
Magnum was rented to Hadley, it had a hard plate installed on it.
C. Events occurring after the traffic stop
       Ten days after the traffic stop, on December 6, 2004, different officers
stopped Hadley while he was driving the Magnum. Officer Felton Thornton
(“Officer Thornton”) of the Baker Police Department pursued and stopped the
Magnum after a witness to a disturbance told him that Hadley, who was driving
the Magnum, was going to get a gun and come back and shoot someone. Officer
Thornton testified that he searched the Magnum and found a hard license plate

       2
         Subsequent to the entry of the number into the system, any rental contract involving
the car will have the hard plate number on it, regardless of whether the plate has been affixed
to the car. Therefore, the fact that Hadley’s rental contract contained the license plate number
does not establish that the plate had been installed on the Magnum at the time he rented it.

                                               4
                                  No. 07-30157

inside the hatchback, not affixed to the car. He recorded the license number as
A632673 in his report, but he did not indicate in his report that the license plate
was not affixed to the car, nor did he issue a ticket for improper display of a
license plate. Officer James Rathmann, who also participated in the stop, also
testified that the hard license plate was inside the vehicle. Neither officer
recalled seeing a temporary tag in or on the Magnum.
      After the Baker Police Department officers arrested Hadley for terrorizing
and simple battery, Rodney Halley (“Halley”) of Rocket Towing came to the scene
to tow the Magnum. The tow slip contained a notation of the Magnum’s hard
plate number. Halley provided conflicting accounts of whether there was a hard
plate on the car at the time he towed it. In his original affidavit, Halley stated
that the Magnum had a hard license plate on it and no temporary tag. He also
stated that if the license plate had not been on the car, he would not have
written it on the tow slip. Subsequently, after speaking with the prosecutor and
other government officials, Halley executed a second affidavit in which he stated
that he did not recall whether there was a hard plate or a temporary tag in or
on the vehicle and that he was not sure whether the license plate number on the
tow slip was in his handwriting. His testimony at the suppression hearing was
consistent with the second affidavit.
      Several months after these events, on March 22, 2005, Hadley received a
citation for a switched license plate violation. Corporal Darren Moses of the
Baton Rouge Police Department observed Hadley in a gray Cadillac with the
license plate number LVW710. When he ran the license number, he discovered
that the license plate belonged to a different car, a Mazda registered to Hadley,
and that the Cadillac’s license plate had been revoked. At the suppression
hearing, Hadley did not dispute that he had switched the license plates.




                                        5
                                   No. 07-30157

D. The district court’s ruling
      Pursuant to the November 26 traffic stop and arrest, Hadley was indicted
for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1)
and for possession of marijuana in violation of 21 U.S.C. § 844(a). He moved to
suppress the evidence found pursuant to the stop based on his allegation that
the stop was made without a lawful basis, and the district court denied the
motion after a hearing that lasted several days. In its ruling on the motion to
suppress, the district court found that the officers had probable cause to stop the
vehicle because the temporary license tag was expired. The district court noted
that the “credibility of the witnesses was a major issue” in the case. It found
that although there was some conflicting evidence, several pieces of evidence
supported its finding that there was an expired temporary tag on the vehicle. It
noted that the officers had recorded the expiration date of the temporary tag in
their report and that the only way they could have determined that date was to
have actually seen it on the tag. The district court also stated that its conclusion
was supported by the testimony of the officers from the Baker Police
Department, who found the hard license plate inside (rather than affixed to) the
Magnum ten days after the traffic stop. It also found persuasive the fact that
Hadley was subsequently cited for switching a license plate from one car to
another. Hadley entered a conditional plea of guilty to the violation of 18 U.S.C.
§ 922(g)(1) and timely filed a notice of appeal.
           II. JURISDICTION AND STANDARD OF REVIEW
      This court has jurisdiction over Hadley’s appeal under 28 U.S.C. § 1291.
In reviewing a district court’s denial of a motion to suppress, “we review the
district court’s factual findings, including its credibility choices, for clear error
and its legal conclusions de novo.” United States v. Solis, 299 F.3d 420, 435 (5th
Cir. 2002). In reviewing factual determinations, “we will not disturb findings
of fact unless we are left with the definite and firm conviction that a mistake has

                                         6
                                   No. 07-30157

been made.” United States v. Garza, 118 F.3d 278, 283 (5th Cir. 1997). In
addition, “[w]e will not second guess the district court’s factual findings as to the
credibility of witnesses.” Id. However, we may hold a trial court’s decision to
credit a witness’s testimony erroneous on review if “[d]ocuments or objective
evidence . . . contradict the witness’ story; or the story itself [is] so internally
inconsistent or implausible on its face that a reasonable factfinder would not
credit it.” Anderson v. City of Bessemer City, 470 U.S. 564, 574-75 (1985).
                                 III. ANALYSIS
      The sole issue on appeal is one of fact: whether Detectives Busbin and
Thompson observed an expired temporary tag on the Magnum on November 26,
2004. If they observed an expired tag, it is undisputed that they had probable
cause to stop the vehicle. See LA. REV. STAT. ANN. § 32:51 (2002) (providing that
“[n]o person shall operate . . . any motor vehicle upon the highways of this state
unless it is registered with the commissioner”); BATON ROUGE, LA., CITY
MUNICIPAL CODE § 11:252 (“No person shall operate, or permit to be operated,
any motor vehicle upon the streets of this city unless it has a current and
properly displayed license plate in accordance with the laws of this state.”);
Whren v. United States, 517 U.S. 806, 810 (1996) (“As a general matter, the
decision to stop an automobile is reasonable where the police have probable
cause to believe that a traffic violation has occurred.”). The officers concede that
their only basis for stopping the Magnum was the expired tag; therefore, if there
was no expired tag, there was no justification for the stop.
      Hadley makes several arguments on appeal. First, he argues that the
evidence shows that there was a hard plate on the car both before and after the
traffic stop.   He contends that according to Enterprise’s usual practices, the
hard plate would have been placed on the car before it was rented to him on
November 8. He also argues that the hard license plate was on the car at the
time of his arrest ten days after the traffic stop, pointing out that the Baker

                                         7
                                  No. 07-30157

Police Department officers recorded the hard license plate number in their
report, that the Baker officers did not cite him for failure to display a proper
license plate, that the license number was written on the tow slip, and that the
tow truck driver, Halley, testified that his normal practice was to write a
number on the tow slip only if he observed the plate on the car.
      Hadley also contends that several facts cast doubt on the credibility of
Detectives Busbin and Thompson: the differences in the officers’ accounts of
Hadley’s attempt to hide the firearm magazine, the fact that the officers have
previously stopped vehicles on questionable grounds and have written police
reports with strikingly similar language, and the fact that although Officer
Thompson testified that he called in the Magnum’s VIN number, there is no
evidence of such a call. He also contends that the officers could have come up
with the expiration date of the temporary tag to write in their report by
examining the registration, observing the sale date of September 16, and adding
sixty days. He maintains that the fact that the officers did not write down the
temporary tag number, seize it, or issue a citation for it casts doubt on their
statement that there was an expired temporary tag.
      Although Hadley does point to some evidence in support of his position,
we find that there was stronger evidence supporting the district court’s
conclusion. First, Detectives Busbin and Thompson both testified that they
observed an expired temporary tag, and they wrote down the expiration date in
their police report. The most logical explanation for their having known the
expiration date is that they actually observed it. Hadley’s suggested version of
events—that the officers observed a car with a valid license plate and decided to
manufacture a pretext for stopping it by finding its registration, noting its date
of sale, calculating the probable expiration date of a nonexistent temporary tag,
and recording that date in their report—is extremely implausible. Had the
officers wished to invent a false reason for the stop, they could have simply


                                        8
                                  No. 07-30157

claimed that Hadley had exceeded the speed limit or failed to signal. Second, the
testimony of two Baker Police Department officers supports the district court’s
conclusion: they stated that ten days after the traffic stop, the license plate was
not affixed to the Magnum. Hadley provides no reason to doubt that testimony,
nor does he provide any explanation for why the hard plate would have been
affixed to the car on November 26 but inside the car ten days later. The tow
truck driver’s initial affidavit stating that the hard plate was actually on the car
when he towed it is undermined by his subsequent affidavit and testimony. The
district court’s decision to credit the Baker officers’ testimony and not the tow
truck driver’s was reasonable. Third, Hadley’s subsequent citation for switching
license plates from one car to another provides some support for the possibility
that even if the plate was on the car at some point, it might not have been
present at the time of the traffic stop because Hadley could have switched the
plate to another car.
      None of Hadley’s arguments attacking Detective Busbin’s and Detective
Thompson’s credibility persuade us to second-guess the district court’s
determination that their testimony was credible. The differences in the officers’
testimony regarding Hadley’s attempt to hide the firearm magazine are
extremely minor and are explained by the fact that Detective Thompson did not
actually see the defendant’s initial efforts to hide the magazine; he observed the
magazine only after the defendant stood up. Hadley’s contention that the
officers have a pattern of making questionable traffic stops is undermined by the
fact that in at least one of the two cases Hadley cites, the defendant’s motion to
suppress was ultimately denied because this court found the officers’ actions
legitimate. See United States v. Brown, 209 F. App’x. 450, 454-55 (5th Cir.
2006). In addition, the similarity in the language between different police
reports generated by the officers does not suggest that the traffic stops reported
were invalid; rather, it may be that the officers reasonably used prior reports as


                                         9
                                  No. 07-30157

templates to save time. Finally, the fact that the officers did not seize the
temporary tag or issue a citation for it does not demonstrate that the stop was
unreasonable.    The officers arrested Hadley for serious drug and firearm
offenses, and it was reasonable for them to focus on those offenses without citing
him for the minor traffic violation that provided the basis for the stop. See, e.g.,
United States v. Colin, 928 F.2d 676, 678 (5th Cir. 1991) (“Given the subsequent
discovery of a sawed-off shotgun and two outstanding arrest warrants, it is
understandable that [the officer] lost interest in minor traffic violations.”).
                              IV. CONCLUSION
      The district court carefully considered the credibility of several witnesses,
examined the documentary evidence, and found that Detectives Thompson and
Busbin had observed an expired temporary tag on the Magnum when they
stopped it. That factual finding was not clearly erroneous. Therefore, we hold
that the officers had probable cause to stop the vehicle, and the district court
properly denied the motion to suppress. Accordingly, the judgment of the
district court is AFFIRMED.




                                        10